Citation Nr: 0833881	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-39 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for chondromalacia, right patella, with total right 
knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from December 1969 to November 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas, denying the veteran's claim for a disability 
evaluation in excess of 30 percent from April 1, 2005, for 
total right knee replacement.  


FINDING OF FACT

The veteran's chondromalacia, right patella, with total right 
knee replacement, is manifested by pain, occasional swelling, 
tenderness, moderate effusion, and normal ranges of motion 
for both extension and flexion; it is not manifested by 
instability, ankylosis, crepitus, nonunion of the tibia and 
fibula, additional limitation following repetitive use, or 
any postoperative complications apparent upon X-ray.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for chondromalacia, right patella, with total right 
knee replacement, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5055, 5256, 5260, 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the veteran; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the veteran that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the veteran's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
veteran in May 2005, prior to the initial RO decision that is 
the subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  It also 
informed the veteran of the need to demonstrate a worsening 
of his service-connected disorder, and provided the veteran 
with examples of the types of evidence he should submit.    

The Board acknowledges that the letter sent to the veteran in 
May 2005 does not fully meet the requirements of Vazquez-
Flores.  Specifically, the letter did not inform the veteran 
of the need to demonstrate an impact on his employment and 
daily life.  Additionally, the letter did not provide the 
veteran with general notice of the specific requirements of 
the applicable diagnostic code.  Therefore, it is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.  

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the October 2005 statement of the case (SOC) 
provided the veteran with the specific criteria necessary for 
establishing a higher disability rating under Diagnostic Code 
5055.  An April 2006 letter to the veteran further addressed 
how VA determines a disability rating, and also provided the 
veteran with notice of what was required to establish an 
effective date.  
Based on this evidence, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in the 
veteran's claim of March 2006, the veteran noted the need for 
vocational training since he was no longer able to fully 
perform his occupational duties due to his right knee 
replacement, addressing the impact on his employment.  The 
veteran also indicated the impact on his daily life in his 
December 2005 appeal to the Board (Form 9), indicating that 
he experienced painful motion requiring physical therapy 
sessions.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received a VA medical 
examination in April 2005, and VA has obtained these records 
as well as the records of the veteran's outpatient treatment 
with VA.  VA has also incorporated copies of the veteran's 
private medical records with the claims file.  Significantly, 
VA received a letter from the veteran in April 2006, 
indicating that he had no additional information or evidence 
to give VA to substantiate his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Under Diagnostic Code 5055, for one year following 
implantation of a knee prosthesis for service-connected knee 
disability, a 100 percent rating is assigned.  Thereafter, a 
60 percent rating is assigned when there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity; or, a minimum 30 percent rating is 
assigned when there are intermediate degrees of residual 
weakness, pain, or limitation of motion.  (These intermediate 
residuals are to be rated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5261, or 5262).  

As will be explained in greater detail below, Diagnostic 
Codes 5256 and 5262 are inapplicable in the present case.  
The veteran's right knee is not manifested with ankylosis and 
it is not manifested by an impairment of the tibia and 
fibula.  

In regard to Diagnostic Code 5261 (limitation of extension), 
normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5261, a 30 percent disability rating is 
assigned for extension limited to 20 degrees, and a 40 
percent disability rating is assigned for extension limited 
to 30 degrees.  

Thus, the veteran may get a rating greater than 30 percent 
under Diagnostic Code 5055 if his residuals are found to be 
chronically severe, or under Diagnostic Code 5261 if 
objective medical evidence indicates his knee extension is 
limited to 20 degrees or more  

Facts and Analysis

For historical purposes, it is noted that service connection 
was established for chondromalacia, right patella, by the RO 
in an August 1974 decision, based on the review of the 
veteran's service medical records which showed that he was 
diagnosed with bilateral chondromalacia of the patellae, and 
on the review of a contemporaneous VA examination report.

On February 24, 2004, the veteran underwent a total right 
knee replacement.  In an April 2004 rating decision, the RO 
assigned a 100 percent disability evaluation from February 
24, 2004 until April 1, 2005.  The veteran's disability 
rating was reduced to 30 percent as of April 1, 2005, per 
Diagnostic Code 5055.  VA received a letter from the veteran 
in February 2005, requesting an increased disability rating 
for the period beginning on April 1, 2005.  The RO denied the 
veteran's claim in a May 2005 rating decision, continuing the 
30 percent disability evaluation as of April 1, 2005.  The 
veteran has appealed this decision.  However, upon a thorough 
review of the evidence of record, the Board finds that a 
disability rating in excess of 30 percent is not warranted 
for any time period since April 1, 2005.  

The veteran was afforded VA examination in April 2005.  The 
examiner noted the veteran's complaints of right knee pain 
and swelling.  The veteran also reported that his right knee 
sometimes gives way on him if he is working on uneven 
surfaces.  The examiner noted that the veteran was currently 
using a cane due to his right knee surgery.  Upon 
examination, the examiner noted a well-healed scar of the 
right knee measuring 18 centimeters, a range of motion from 0 
degrees extension to 125 degrees flexion (with moderate 
pain), tenderness around the right knee, and moderate 
effusion.  No crepitus, instability, or laxity was found upon 
examination.  

The examiner concluded that since the veteran's right knee 
replacement surgery, the veteran continues to experience 
pain.  The examiner described the veteran's overall condition 
to be a "moderate disability with slight progression."  The 
examiner noted that the daily affects on the veteran were 
just that he could only walk a block or two, could not go up 
and down stairs, and could only stand for 5 to 10 minutes 
without experiencing pain.  Also, while pain was noted upon 
motion, there was no additional limitation following 
repetitive use or flare-ups.  The examiner also concluded 
that there was no instability of the right knee.  The 
examiner also concluded that X-ray imagery showed no post-
operative complications.

Since this VA examination, the veteran has been receiving 
outpatient treatment with VA, as well as rehabilitation.  In 
May 2005, medical records indicate that the veteran was 
having difficulties with ambulation.  The veteran was 
referred for physical therapy, which began in June 2005.  
According to physical therapy notes from June 2005, the 
veteran was able to perform range of motion and strengthening 
exercises for his right knee, and he was able to ride a 
stationary bike for 12 minutes without resting.  In July 
2005, the veteran was again able to perform his exercises, 
and he was able to walk on a treadmill for 15 minutes without 
resting and ride a step exerciser for 10 minutes.  The 
therapist noted that the veteran tolerated the exercise well.  
Additional therapy records from July 2005 indicate that as 
the month progressed, the veteran increased his time on the 
treadmill to 20 minutes and increased his time on the step 
exerciser to 20 minutes.  

Based on the evidence above, the Board concludes that the 
veteran is not entitled to a disability evaluation in excess 
of 30 percent under Diagnostic Code 5055.  The evidence does 
not indicate that the veteran meets the overall disability 
picture intended by Diagnostic Code 5055.  Specifically, the 
veteran has not exhibited "severe" chronic residuals of 
pain or weakness.  The veteran has maintained full extension 
of the right knee to 0 degrees, and near full flexion of the 
right knee to 125 degrees.  See 38 C.F.R. § 4.71a, Plate II.  
While pain was noted in the April 2005 VA examination, 
subsequent physical therapy notes indicate that the pain is 
not so severe as to prohibit the use of the right knee.  
Finally, the VA examiner of April 2005 noted that there was 
no instability of the veteran's right knee.  Therefore, 
considering this evidence, along with the fact that the 
veteran's right knee appears to be improving in physical 
therapy, the next-higher disability evaluation of 60 percent 
under Diagnostic Code 5055 is not warranted.  

The Board has also considered whether a 40 percent disability 
rating is warranted for the residuals of the veteran's right 
knee replacement under Diagnostic Codes 5256, 5261, or 5262.  
These residuals are to be rated by analogy under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5261, or 5262.  The next-
higher disability rating of 40 percent is available when 
there is ankylosis of the knee in flexion between 10 and 20 
degrees (Diagnostic Code 5256); when leg extension is limited 
to 30 degrees (Diagnostic Code 5261); and when there is 
nonunion of the tibia and fibula with loose motion, requiring 
a brace (Diagnostic Code 5262).  38 C.F.R. § 4.71a.  

There is also no evidence of nonunion of the tibia and fibula 
with loose motion, so Diagnostic Code 5262 is not for 
application.  Nor does the evidence suggest that the 
veteran's right knee is ankylosed, so Diagnostic Code 5256 is 
not applicable.  

Finally, while the veteran's right knee has exhibited some 
limitation of flexion, the medical evidence establishes that 
extension of the right knee is still within normal limits.  
In any event, pain has not been shown to limit knee extension 
to 30 degrees.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995) (Ratings for limitation of motion must reflect any 
functional limitation due to pain, flare-ups, fatigability, 
and incoordination that is supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.)

In September 2008, the veteran's representative contended 
that the April 2005 VA examination was too old for an 
adequate evaluation, citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) and Olson v. Principi, 3 Vet. App. 480, 
482 (1992).  The veteran's representative also indicated that 
the veteran had previously reported that his symptoms had 
become worse.  In the Proscelle case, the Court held that 
fulfillment of VA's duty to assist included a thorough and 
contemporaneous examination when the evidence of record does 
not adequately reveal the current state of the claimant's 
disability.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

However, the Board has not found this to mean that the Court 
has established a specific time limit beyond which a new 
examination is required.  Reexaminations are required if the 
evidence indicates there has been a material change in a 
disability or that the current rating is incorrect.  38 
C.F.R. § 3.327 (2007).  

Here, the Board concludes that the clinical record, including 
multiple outpatient treatment records, is adequate to 
evaluate the claim.  Since stating that his symptoms had 
become more severe in a November 2004 letter, the veteran had 
the opportunity to report the more severe symptoms to VA 
medical providers on many occasions, including his VA 
examination of April 2005 (his claim was filed in February 
2005), and to obtain additional medical intervention.  See 
also VAOPGCPREC 11-95 (April 7, 1995) (the Board is not 
required to remand an appealed claim because of the passage 
of time when an adequate examination report was originally 
prepared for the RO.)

Significantly, the medical history showed no significant 
decline, and the veteran has not submitted any other medical 
evidence of a worsened condition.  In fact, the VA physical 
therapy records appear to indicate an improvement in the 
veteran's disability.  Therefore, the Board concludes that 
there is sufficient evidence to decide this claim.  The 
veteran retains the right to petition for a further increased 
rating by identifying new evidence.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained more or less constant 
throughout the course of the period of the appeal, and as 
such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a disability rating in excess of 30 percent for 
chondromalacia, right patella, with total right knee 
replacement, must be denied.  


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for chondromalacia, right patella, with total right 
knee replacement, is denied.  


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


